DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Murtaugh on July 14, 2021.

The application has been amended as follows: 


Delete claim 1 in its entirety and substitute therefor:


-- 1. (currently amended) A capsule (1) for making a beverage, comprising: 
a cup-shaped containment body (2) in turn comprising a tubular lateral wall (21), extending between a first edge (23) and a second edge (24), and a bottom portion (22) connected to the first edge (23) and extending transversally to a central axis (25) of the tubular lateral wall (21), the bottom portion (22) comprising a dispensing hole (26), and the containment body (2) defining a containment chamber (20) inside the containment body (2); 
a powdered food substance (8) contained in the containment chamber (20), the powdered food substance (8) enabling a beverage to be made by passing water through the powdered food substance (8); 
a closing element (29) fixed to the second edge (24) to close the top of the containment body (2); 
a filtering element (3) mounted in the containment chamber (20) and positioned between the powdered food substance (8) and the bottom portion (22); 
a dispensing element (5), mounted in the containment chamber (20) and positioned between the filtering element (3) and the bottom portion (22), the dispensing element (5) being intended to create a tortuous path for the beverage to flow towards the dispensing hole (26); 
wherein the dispensing element (5) has a first face (51) facing the filtering element (3), a second face (52) facing the bottom portion (22) of the containment body (2) and a perimetric face (53) which joins the first face (51) and the second face (52) to 
the central chamber or recess is a pit that can collect the beverage to be dispensed and extends below the depth of the one or more annular chambers or annular recesses in the annular regions of the first face, and the pit is deeper and more capacious than the one or more annular chambers or annular recesses in the annular regions of the first face;
the dispensing element (5) having, on the first face (51), a plurality of channels (553) that put the first plurality of chambers or recesses (551, 552) in communication with each other and with the perimetric face (53), 
the dispensing element (5) having, on the second face (52), one or more annular chambers or annular recesses (562) in annular regions and a plurality of channels (563) that put said one or more annular chambers or annular recesses (562) on the second face (52) in communication with the perimetric face (53) and with the dispensing hole (26), 
the tortuous path for the beverage involving the first face (51), the perimetric face (53) and the second face (52) of the dispensing element (5).--







Delete claim 4 in its entirety and substitute therefor:


-- 4. (currently amended) The capsule (1) according to claim 1, wherein the one or more annular chambers or annular recesses (552) in the annular regions of the first face (51) of the dispensing element (5) are a plurality of concentric grooves, a first one of the plurality of concentric grooves being intended to receive the beverage from the central chamber or recess (551) in the central region of the first face (51), and, wherein each of the other concentric grooves of the plurality of concentric grooves is intended to receive the beverage from a respective concentric groove of the plurality of concentric grooves that is closer to the central region of the first face (51).--

Delete claim 5 in its entirety and substitute therefor:


-- 5. (currently amended) The capsule (1) according to claim 4, wherein the  plurality of concentric grooves (552) in the annular regions of the first face (51) are bounded by annular dividing walls (571), the plurality of channels (553) on the first face (51) being made in said annular dividing walls (571) and being distributed along the perimeter of said annular dividing walls (571), the plurality of channels (553) on the first face (51) being less deep with respect to the depth of the first plurality of chambers or recesses (551, 552) that are put in communication with each other by the plurality of channels (553) on the first face (51).--




Delete claim 7 in its entirety and substitute therefor:

--7. (currently amended) The capsule (1) according to claim 1, wherein the one or more annular chambers or annular recesses (562) in the annular regions of the second face (52) of the dispensing element (5) are a plurality of concentric grooves, a first one of said plurality of concentric grooves being intended to receive the beverage from the perimetric face (53) of the dispensing element (5), and each of the other concentric grooves of the plurality of concentric grooves being intended to receive the beverage from a respective concentric groove of the plurality of concentric grooves that is closer to the perimetric face (53).--

In claim 6, line 1, “the channels” has been changed to read --the plurality of channels--
In claim 8, lines 1-2, “the dispensing element (5) has, on” is deleted
In claim 8, line 2, after “(53)” insert --further comprises--
In claim 15, line 1, “14” has been changed to read --5--
In claim 15, line 1,“the channels” has been changed to read --the plurality of channels--
In claim 16, line 1, “14” has been changed to read --5-- 
In claim 17, line 1,“the channels” has been changed to read --the plurality of channels--
 

Claims 2, 3, 11-14 are canceled

Claims 1, 4-10, 15-17 are allowed



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Pinera (ES 2538740), Dogan (US 20130216663), Tomasi (US 20180044105), Nordqvist (US 20190119036), Dogan (US 20130180409), Flores (ES 2424296) and Zangerle (US 20100307930).
Pinera suggests a capsule comprising a cup-shaped containment body with a tubular lateral wall, a bottom portion connected to the first edge and extending transverse to the central axis, the bottom portion comprising a dispensing hole; with a powdered substance within the containment body, as well as a closing element to seal the capsule and a filtering element downstream of the powdered substance and above a dispensing element (see Pinera, Figure 13, 21, paragraph 1, 114 and 216 of the machine translation; dispensing element at figure 21, item 19).  Dogan’663 further evidences a capsule with a pierceable membrane and a filtering element between the food substance and a dispensing element.  Pinera’s dispensing element also creates a tortuous path for the beverage to flow toward the dispensing hole by flowing across a top face that faces the filter, then across a perimetric face and then a bottom face of the dispensing element that faces the bottom of the capsule.  The first face also has a plurality of chambers or recesses, and a central chamber or recess (Figure 19A, B, 20B-D, item 20) because the recesses formed by the perforating elements can be construed as chambers.  The central element (20) as shown in figures 19A-B, 20B-D can also be construed as a central chamber.  Pinera’s second face also includes multiple annular 
Pinera is not seen to teach or suggest on the first face, “one or more annular chambers or annular recesses in annular regions” and where “the central chamber or recess is a pit that can collect the beverage to be dispensed and extends below the depth of the one or more annular chambers or annular recesses in the annular regions of the first face and the pit is deeper and more capacious than the one or more annular chambers or annular recesses in the annular regions of the first face.”
Tomasi and Nordqvist suggest a first face that has one or more annular chambers or annular recesses in annular regions, but do not suggest the above recited central chamber or recess that is a pit that can collect the beverage to be dispensed and extends below the depth of the one or more annular chambers or annular recesses in the annular regions of the first face and the pit is deeper and more capacious than the one or more annular chambers or annular recesses in the annular regions of the first face.
While Dogan ‘409 teaches a central pit, Dogan ‘409 does not teach or suggest the pit is deeper and more capacious than one or more annular channels or annular recesses in annular regions, and does not extend below a depth of the one or more annular channels or annular recesses.   There is not seen to be any sufficient motivation or suggestion to arrive at the above claimed elements in view of Dogan ‘409.
In view of Applicant’s remarks on page 10-11, Flores is also not seen to cure the above deficiencies.  Further, as Flores only teaches a central chamber, Flores does not teach or suggest the central chamber extending below the depth of and being deeper 
Zangerle also teaches a central chamber (figure 7, 9, item 5) that can collect a beverage therein and can be construed to be deeper than an adjacent annular chamber, but the central chamber is not seen to be a pit that extends below the depth of the annular chambers or annular recesses.  Zangerle also does not teach or suggest the one or more annular chambers or annular recesses in annular regions of a second face of the dispensing element that are in fluid communication with each other via plurality of channels on the second face.
The prior art is thus not seen to teach or suggest the structure of the claimed capsule, taken as a whole.   Claims 1, 4-10, 15-17 are allowed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIREN A THAKUR/Primary Examiner, Art Unit 1792